Citation Nr: 1735365	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis, status post arthroscopic surgeries and uni-compartmental arthroplasty, prior to January 1, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1997 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO increased the Veteran's disability rating from zero percent (noncompensable) to 10 percent. effective February 2, 2010, for what was then characterized as right knee status post arthroscopic surgery for removal of loose bodies with bursal calcifications and mild arthritic change in posterior medial joint space, In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In September 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  In May 2011 and May 2014, the RO issued supplemental statements of the case (SSOC), each reflecting the continued denial of a higher rating,

In October 2010, the RO issued a rating decision granting a temporary total evaluation based on surgical treatment of the right knee necessitating convalescence for the periods from May 26, 2010 to September 1, 2010, and from September 20, 2010 to November 1, 2010.  The Veteran filed a NOD requesting an extension of the second period of convalescence in October 2010.  In a May 2011 SSOC, the RO extended the temporary total evaluation from November 1, 2010 to January 1, 2011.  However, in a May 2011 SOC, the RO denied the Veteran's request to extend the second period of convalescence beyond January 1, 2011.  

In a May 2011 decision, a Decision Review Officer (DRO) assigned a disability rating of 10 percent for the Veteran's right knee disability; from November 1, 2006 to November 1, 2010and assigned a 20 percent rating for the Veteran's right knee disability from January 1, 2011.  In a July 2011 statement to the VA, the Veteran expressed satisfaction with the 30 percent rating from January 1, 2011 forward, but disagreed with the rating assigned prior to that date. 

In June 2012, the Veteran testified during a DRO hearing at the RO, and, in December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In April 2016, the Board denied the Veteran's claims for a rating in excess of 10 percent prior to January 1, 2011, for his right knee disability and for extension of a temporary total rating for the right knee,  beyond January 1, 2011, for convalescence pursuant to 38 C.F.R. § 4.30. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a partial Joint Motion for Remand (JMR) filed by representatives for both parties, vacating that portion of the decision in which the Board denied an increased rating, and remanding that matter to the Board for further proceedings consistent with the JMR.  In the JMR, the parties noted that the Veteran did not wish to appeal the Board's denial of an extension of a temporary total rating, for convalescence, beyond January 1, 2011.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the remaining claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

In the January 2017 JMR, the parties agreed that an adequate statement of reasons and bases was not provided in the Board's April 2016 denial of the claim for the Board's finding that Diagnostic Code (DC) 5258 and 5259 were inapplicable.  The Board determined that the Veteran's right knee disability was properly rated under DC 5257, concluding that, prior to January 1, 2011, the Veteran's knee had normal range of motion; demonstrated no instability or subluxation; was not productive of locking, effusion, or ankylosis; and was not shown to involve dislocation or removal of the semilunar cartilage.  The Board concluded that there was no dislocation of cartilage or effusion in the right knee and therefore DC 5258 did not apply.  The Board also concluded that there was no removal of symptomatic semilunar cartilage warranting evaluation under DC 5259.  

The evidence of record reflects that the Veteran experienced symptoms such as locking, pain, effusion, and mechanical symptoms.  In July 2003, the Veteran underwent a magnetic resonance imaging (MRI) test where joint effusion was seen and documented in the radiographic record.  In June 2005 clinic notes, the Veteran reported pain in his knee as well as medial clicking and locking symptoms.  In an October 2005 medical report, mild effusion was noted by the examiner.  In October 2006, the Veteran complained of pain in his knee and effusion was noted in his medical record.  In a January 2007 orthopedic record of medical care, the Veteran reported right knee joint pain in the medial aspect that was worse with weight bearing.  During his June 2012 DRO hearing, the Veteran testified that his knee locked and fused up, and complained of pain.  During his December 2015 hearing before the VLJ, the Veteran testified that he had "locking knee problems," where his knee would lock up, give out, and he would have severe pain and moving issues.  

Given the above medical and lay evidence, and to avoid any prejudice to the Veteran, a remand of this matter for the AOJ to specifically consider the applicability of DCs 5258 and 5259 in assigning a rating for the Veteran's disability, in the first instance, is warranted.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).

In the January 2017 JMR, the parties also agreed that a statement of its reasons and bases regarding the Board's decision not to apply a disability rating under DC 5055, which is consistent with the law, must be provided.  In the April 2016 Board denial, the Board cited Hudgens v. Gibson, 26 Vet. App. 558, 560 (2014) in support of its finding that a disability rating under DC 5055 was not appropriate for this case.  Based on Hudgens, the Board found that DC 5055 does not apply to partial knee replacements, only to total knee replacements.  However, that decision of the Court was reversed by the Federal Circuit in Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016), wherein the Federal Circuit reversed the holding that "[appellant] is not entitled to an evaluation for his prosthetic knee replacement under DC 5055," when the appellant in that case had also undergone a "partial knee replacement." 

Given the above conflict with the Board's finding and existing law, the Board's decision was vacated and the AOJ should also consider a rating disability under DC 5055.  

Prior to undertaking action responsive to the above in adjudicating the claim on appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

In this regard, the Board notes that in December 2010, the Veteran submitted forms intended to authorize the release of private treatment records.  However, these forms were incomplete.  Subsequently, the Veteran was asked in December 2010 to complete those forms in their entirety and resubmit them to the RO.  The Veteran submitted only the first page of authorization forms, without any corresponding signatures.  In March 2011, the Veteran submitted the forms via facsimile, but did not sign them.  In a May 2011 letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, to include a complete VA Form 21-2124, Authorization and Consent to Release information, for each health care provider for his knee disability.  To this date, the Veteran has not filled out the forms for his private medical providers in their entirety.   

However, because the claim is being remanded for other reasons, on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. In doing so, the AOJ should specifically consider and discuss the applicability of DC 5055 in evaluating the Veteran's right knee disability, and well as whether DC 5258 or 5259 provides a basis for any higher or additional rating. Adjudication of the claim for higher rating should also include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Lebanon VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

In December 2010 and March 2011, the Veteran identified and attempted to release authorization from private medical facilities.  Provide the Veteran with another opportunity to fully and satisfactorily complete the necessary authorization and release forms to retrieve these records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted ,adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority .

Specifically consider and discuss the applicability of DC 5055 in evaluating the Veteran's right knee disability, and whether DC 5258 or 5259 provides a basis for any higher or additional rating, as well as whether staged rating of the disability is appropriate..

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


